Case 18-09108-RLM-11             Doc 367 Filed 03/29/19 EOD 03/29/19 14:33:17                      Pg 1 of 3
                                SO ORDERED: March 29, 2019.




                                ______________________________
                                Robyn L. Moberly
                                United States Bankruptcy Judge




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                   Chapter 11
                            1
    USA GYMNASTICS,                                          Case No. 18-09180-RLM-11

                            Debtor.


                  ORDER GRANTING DEBTOR’S MOTION FOR AUTHORITY
                      TO ENTER INTO EMPLOYMENT AGREEMENT

             This matter came before the Court on the Debtor’s Motion For Authority To Enter Into
                                                2
Employment Agreement (the “Motion”), filed by USA Gymnastics as debtor and debtor in

possession (the “Debtor”), for the entry of an order, pursuant to section 363(b)(1) of title 11 of the


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
2
    All capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.
Case 18-09108-RLM-11          Doc 367     Filed 03/29/19      EOD 03/29/19 14:33:17         Pg 2 of 3



United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), and Rule 6004 of the

Federal Rules of Bankruptcy Procedure, authorizing the Debtor to enter into an agreement (the

“Employment Agreement”) to employ Li Li Leung as its President and CEO; the Court having

reviewed the Motion, the Employment Agreement, and the Hurley Declaration; and the Court

finding that (i) it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the relief requested in the

Motion constitutes a sound exercise of the Debtor’s reasonable business judgment and is in the

best interests of the Debtor, its estate, and creditors; and after due deliberation, and good and

sufficient cause appearing therefore, the Court hereby determines the Motion should be

GRANTED.

       IT IS HEREBY ORDERED:

       1.      The Motion is granted as set forth herein.

       2.      The Debtor is authorized to enter into the Employment Agreement, and to hire Ms.

Leung as President and CEO in accordance with the terms thereof, pursuant to section 363(b)(1)

of the Bankruptcy Code; provided, however, that (a) any bonus payments made pursuant to the

Employment Agreement shall be made no sooner than the effective date of a confirmed plan of

reorganization or with this Court’s approval; and (b) any severance payments made pursuant to

the Employment Agreement prior to the effective date of a confirmed plan of reorganization are

subject to this Court’s approval.

       3.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.




                                                  2
Case 18-09108-RLM-11         Doc 367     Filed 03/29/19    EOD 03/29/19 14:33:17        Pg 3 of 3



       4.      The Court shall retain jurisdiction to hear and determine all matters arising from,

or related to, the implementation of this Order.

                                                   ###




                                                    3
